DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn
Applicant’s arguments, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1-6 and 9-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0077336, hereinafter TAKEUCHI) in view of JP 2015-13978A (hereinafter, SAITO).
Regarding claims 1-3, 6, 9, and 10, TAKEUCHI teaches a molded polypropylene product comprising the steps of blending fibrous inorganic filler containing pellets with a propylene polymer-containing matrix resin composition in which pellets comprises 35-80 wt% of fibrous inorganic filler, 1-45 wt% of an olefin polymer, and 0.3-10 wt% of a specific lubricant (Abstract). The olefin polymer preferably is propylene polymer [0034-0036], examples of fibrous inorganic filler include fibrous basic magnesium sulfate [0037-0041], and the lubricant is selected from the group consisting of a fatty acid, a fatty acid ester, and a metal salt of a fatty acid (e.g., magnesium stearate and calcium stearate) ([0051-0055, 0081 and 0082]; Example 1). The matrix resin composition further comprises non-fibrous inorganic filler such as silica [0061-0062]. 
However, TAKEUCHI does not teach 0.00001 to 0.8 mass% of spherical silica particles. 
In the same field of endeavor of a resin composition, SAITO teaches the composition comprises spherical silica particles which improves handleability of the filler composition and the improvement of mechanical strength (Abstract; Last paragraph of p.3). The amount of spherical silica particles is from a lower limit is 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75% (p. 4). 
Given TAKEUCHI teaches the matrix resin composition further comprises non-fibrous inorganic fillers including silicas [0061-0062], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the spherical silica particles of SAITO with the matrix resin composition of TAKEUCHI for the benefit of improving handeability and mechanical strength as .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0077336, hereinafter TAKEUCHI) in view of JP 2015-13978A (hereinafter, SAITO) in further view of JP 2009-114010A (hereinafter, NISHIDA).
Regarding claims 4 and 11, the combined disclosures of TAKEUCHI and SAITO substantially teaches the present invention, see paragraphs 7-11 above. More specifically, TAKEUCHI teaches the molded product comprising a matrix resin composition which comprises non-fibrous inorganic fillers including silicas and SAITO teaches the resin composition comprises spherical silica particles.
However, the combined disclosures do not teach the spherical silica particles have a sphericity of 0.7 or more. 
NISHIDA teaches spherical silica particles have an average particle diameter in the range of 5 to 300 nm (Abstract; Bottom of p.3 to the Top of p. 4) and a sphericity in the range of 0.90 to 1.00 (p. 4 (Shape)). The spherical silica particles have low specific gravity, good particle breaking strength, and high-hardness fillers for improving resin and rubber wear resistance (p.13). 
Given TAKEUCHI and SAITO teaches the incorporation of silica/spherical silica particles, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the spherical silica particles of NISHIDA with the combined disclosures of TAKEUCHI and SAITO for the benefit of obtaining properties including low specific gravity, good particle breaking strength, and high-hardness fillers for improving resin and rubber wear resistance as taught by NISHIDA (p.13). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0237709, hereinafter TAKEUCHI ‘709) in view of JP 2015-13978A (hereinafter, SAITO).
Regarding claim 5, TAKEUCHI ‘709 teaches a process for producing a molded fibrous basic magnesium sulfate filler-containing olefin polymer composition product which comprises the steps of preparing a fibrous basic magnesium sulfate filler-containing master batch composition which comprises an olefin polymer, a fibrous basic magnesium sulfate filler, an elastomer, a fatty acid metal salt; mixing the master batch composition a propylene polymer containing diluent resin (Abstract;).  The master batch composition comprises (A) in an amount of 1 to 45 weight parts of an olefin polymer, (B) a fibrous basic magnesium sulfate filler in the amount of 35 to 80 weight parts, (D) a metal salt of a fatty acid in the amount of 0.02 to 20 weight parts, and (E) a hydrocarbon or silicone oil in the amount of 0.02 to 20 weight parts [0007-0016; 0018-0019; 0047-0049].  The metal salt of a fatty acid includes magnesium stearate [0045]. Hydrocarbon and silicone oil reads on a lubricant. The diluent resin composition comprises non-fibrous inorganic filler including silica [0052-0055].
However, TAKEUCHI does not teach 0.00001 to 0.8 mass% of spherical silica particles. 
In the same field of endeavor of a resin composition, SAITO teaches the composition comprises spherical silica particles which improves handleability of the filler composition and the improvement of mechanical strength (Abstract; Last paragraph of p.3). The amount of spherical silica particles is from a lower limit is 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75% (p. 4). 
Given TAKEUCHI teaches the diluent resin composition further comprises non-fibrous inorganic fillers including silica [0055], it would have been obvious to a person of ordinary skill in the art at the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765